TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00743-CV



                                      In re Daniel Montes


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                                           ORDER
PER CURIAM

               Pro se appellant Daniel Montes filed a motion for rehearing and motion for en banc

reconsideration in this case. He subsequently filed a notice seeking to withdraw those motions.

               We grant the motion to withdraw and dismiss the motion for rehearing and motion

for en banc reconsideration.

               It is ordered on February 12, 2015.



Before Chief Justice Rose, Justices Goodwin and Field